Exhibit 99.1 Simmons First Announces Second Quarter Earnings PINE BLUFF, Ark., July 21, 2011 (GLOBE NEWSWIRE) Simmons First National Corporation (Nasdaq:SFNC) today announced net income of $6.7 million and diluted earnings per share of $0.39 for the quarter ended June 30, 2011. During the second quarter of 2011, the Company recorded after-tax non-recurring items of $501,000. Excluding the non-recurring items, core earnings for the quarter ended June 30, 2011, were $6.2 million, or $0.36 diluted core earnings per share, compared to $6.5 million, or $0.38 diluted core earnings per share for the second quarter of 2010. Core earnings for the quarter ended June 30, 2011, exclude, on an after-tax basis, a gain of $688,000 from the liquidation of Class B shares the Company received as part of MasterCard's 2006 IPO, merger related expenses of $101,000 associated with the Company's 2010 FDIC-assisted acquisitions and branch closing expenses of $86,000. "While we remain disappointed with the lack of loan demand throughout our markets, it was expected based on the economy and it is likely to continue throughout 2011. Considering the negative impact on non-interest income created by regulatory and legislative actions, coupled with the negative impact of historically low interest rates on margins, we are pleased with our second quarter earnings performance," commented J. Thomas May, Chairman and CEO. Total assets were $3.3 billion at June 30, 2011, an increase of 7.9% from $3.0 billion at June 30, 2010. Loans Total loans, including those covered by FDIC loss share agreements, were $1.8 billion at June 30, 2011, a decrease of 1.9% from the same period in 2010. "In our legacy portfolio, we experienced a decrease of $188 million, or 10.3%, compared to June 30, 2010. As expected, we saw a $79 million decrease in our student loan portfolio as a result of the irrational decision by the administration and congress to eliminate the private sector from providing student loans. Additionally, like the rest of the industry, we continue to experience weak loan demand as a result of a slow economy. We believe loan demand is likely to remain soft throughout the remainder of 2011, but we are committed and positioned to meet the borrowing needs of our consumer and business customers," commented May. Loans covered by FDIC loss share agreements, which provide 80% Government guaranteed protection against credit risk on those covered assets, were $193 million at June 30, 2011. Deposits At June 30, 2011, total deposits were $2.6 billion, an increase of $214 million, or 8.9%, compared to the same period in 2010. The June 30, 2011, deposits include $197 million of deposits in Missouri and Kansas. "While we continue our efforts to manage our high levels of liquidity, we remain focused on creating core deposit growth. We are very pleased with our ratio of non-time deposits as a percent of total deposits, which is a very favorable 65%," added May. Net Interest Income The Company's net interest income for the second quarter of 2011 increased 8.1% to $27.3 million compared to the same period of 2010. Net interest margin increased 7 basis points to 3.90% from the second quarter of 2010. The increase in both net interest income and margin was primarily due to a higher yield on covered loans acquired through acquisitions compared to the yield on loans in the Company's legacy portfolio and a continued decrease in cost of funds. Non-Interest Income Non-interest income for the second quarter of 2011 was $14.4 million. Non-interest income in the same quarter last year included a pre-tax $3.0 million bargain purchase gain related to the FDIC-assisted acquisition of Southwest Community Bank in Springfield, Missouri. Included in the second quarter this year is a pre-tax $1.1 million gain from the sale of MasterCard stock. Excluding these non-recurring items, non-interest income for the quarter ended June 30, 2011, decreased $979,000, or 6.9%, from the same period in 2010. The decrease was primarily related to service charges on deposit accounts and premium on sale of student loans, both of which were the result of recent regulatory and legislative actions. Non-Interest Expense Non-interest expense for the second quarter of 2011 was $28.7 million, an increase of $1.4 million, compared to the same period in 2010. "Non-interest expense includes $2.0 million in incremental normal operating expense for our two FDIC-assisted acquisitions. In addition, we incurred merger related costs and costs related to branch closings in the second quarter of both 2011 and 2010. Normalizing for these expenses, non-interest expense decreased by $331,000, or 1.3%, compared to the same quarter last year. This decrease in normalized non-interest expense is the result of the implementation of our efficiency initiatives. Obviously, we are continuing to see the positive impact from our efficiency initiatives related to revenue enhancements, process improvement and branch staffing levels," according to May. Asset Quality During 2010, the Company acquired loans and foreclosed real estate ("OREO") through FDIC-assisted acquisitions. Through the loss share provisions of the purchase and assumption agreements, the FDIC agreed to reimburse the Company for 80% of the losses incurred on the disposition of such loans and OREO. The loans and OREO covered by the FDIC loss share agreements and the related FDIC loss share indemnification asset were presented in the Company's financial reports as "covered" assets (i.e., covered by the FDIC loss share agreements) with a carrying value equal to the discounted net present value of expected future proceeds. At June 30, 2011, loans covered by loss share were carried at $193 million (net of discount), OREO covered by loss share was carried at $13 million (net of discount) and the FDIC loss share indemnification asset was carried at $54 million. As a result of the FDIC loss share indemnification related to these assets and the discounted net present value method of valuing these assets, such assets are excluded from the computations of the following asset quality ratios, except for their inclusion in total assets. The Company's allowance for loan losses was $27.8 million at June 30, 2011, or 1.70% of total loans and 149% of non-performing loans. Non-performing assets as a percent of total assets were 1.27% as of June 30, 2011, a decrease from 1.32% as of March 31, 2011. Non-performing loans as a percent of total loans were 1.14% as of June 30, 2011, a decrease of 5 basis points from 1.19% as of March 31, 2011. These ratios include $3.1 million of Government guaranteed student loans that were over 90 days past due at the end of the quarter. Excluding the guaranteed past due student loans, non-performing assets as a percent of total assets were 1.17% and non-performing loans as a percent of total loans were 0.95%. Excluding credit cards, the Company's annualized net charge-off ratio was 0.39% for the first half of 2011. The credit card annualized net charge-off ratio decreased to 2.08%, compared to 2.41% for the second quarter of 2010. The Company's credit card loss ratio is more than 475 basis points below the most recently published credit card charge-off industry average of almost 7%. Capital At June 30, 2011, stockholders' equity was $404 million, book value per share was $23.28 and tangible book value per share was $19.67. The Company's ratio of stockholders' equity to total assets was 12.4% and its ratio of tangible stockholders' equity to tangible assets was 10.7%, as of June 30, 2011. "Our exceptional level of capital puts us in the 97th percentile of our peer group and allows us to actively pursue the right opportunities that meet our strategic plan regarding mergers and acquisitions," continued May. As of June 30, 2011, the Company's regulatory capital ratios remain significantly higher than regulatory "well capitalized" guidelines: "Well Capitalized" SFNC Tier 1 Leverage Ratio % % Tier 1 Risk-Based Capital Ratio % % Total Risk-Based Capital Ratio % % Simmons First National Corporation Simmons First National Corporation is an eight bank financial holding company with community banks in Pine Bluff, Lake Village, Jonesboro, Rogers, Searcy, Russellville, El Dorado and Hot Springs, Arkansas. The Company's eight banks conduct financial operations from 88 offices, of which 84 are financial centers, in 47 communities in Arkansas, Missouri and Kansas. The Company's common stock trades on the NASDAQ Global Select Market under the symbol "SFNC". Conference Call Management will conduct a conference call to review this information beginning at 3:00 p.m. Central Time on Thursday, July 21, 2011. Interested persons can listen to this call by dialing 1-800-854-4175 (United States and Canada only) and asking for the Simmons First National Corporation conference call. A replay of the call will be available through 5:00 p.m. Central Time on July 28, 2011, by dialing 1-800-642-1687. The passcode for the replay is 81203187. In addition, the call will be available live or in recorded version on the Company's website at www.simmonsfirst.com. Non-GAAP Financial Measures This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles (GAAP). The Company's management uses these non-GAAP financial measures in their analysis of the Company's performance. These measures typically adjust GAAP performance measures to exclude the effects of the amortization of intangibles and include the tax benefit associated with revenue items that are tax-exempt, as well as adjust income available to common shareholders for certain significant activities or nonrecurring transactions. Since the presentation of these GAAP performance measures and their impact differ between companies, management believes presentations of these non-GAAP financial measures provide useful supplemental information that is essential to a proper understanding of the operating results of the Company's core businesses. These non-GAAP disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Forward Looking Statements Statements in this press release that are not historical facts should be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements of this type speak only as of the date of this news release. By nature, forward-looking statements involve inherent risk and uncertainties. Various factors, including, but not limited to, economic conditions, credit quality, interest rates, loan demand and changes in the assumptions used in making the forward-looking statements, could cause actual results to differ materially from those contemplated by the forward-looking statements. Additional information on factors that might affect Simmons First National Corporation's financial results is included in its Form 10-K filing with the Securities and Exchange Commission. #### FOR MORE INFORMATION CONTACT: DAVID W. GARNER Senior Vice President and Investor Relations Officer Simmons First National Corporation (870) 541-1000 Simmons First National Corporation SFNC Consolidated End of Period Balance Sheets For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold - - - Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans Allowance for loan losses ) Net loans Covered assets: Loans, net of discount Other real estate owned, net of discount FDIC indemnification asset Premises and equipment Foreclosed assets held for sale, net Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt Long-term debt Accrued interest and other liabilities Total liabilities Stockholders' equity: Preferred stock - Common stock Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on AFS securities Total stockholders' equity Total liabilities and stockholders' equity $ Simmons First National Corporation SFNC Consolidated Average Quarter-to-Date Balance Sheets For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) ASSETS Cash and non-interest bearing balances due from banks $ Interest bearing balances due from banks Federal funds sold Cash and cash equivalents Investment securities - held-to-maturity Investment securities - available-for-sale Mortgage loans held for sale Assets held in trading accounts Loans Allowance for loan losses ) Net loans Covered assets: Loans, net of discount Other real estate owned, net of discount FDIC indemnification asset Premises and equipment Foreclosed assets held for sale, net Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Non-interest bearing transaction accounts $ Interest bearing transaction accounts and savings deposits Time deposits less than $100,000 Time deposits greater than $100,000 Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt Long-term debt Accrued interest and other liabilities Total liabilities Total stockholders' equity Total liabilities and stockholders' equity $ Simmons First National Corporation SFNC Consolidated Statements of Income - Quarter-to-Date For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans $ Covered loans Federal funds sold 1 1 3 6 2 Investment securities Mortgage loans held for sale, net of unrealized gains (losses) 87 88 Assets held in trading accounts 9 9 10 7 11 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt 12 12 13 15 15 Long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Income on sale of mortgage loans, net of commissions Income on investment banking, net of commissions Credit card fees Premiums on sale of student loans - - - Bank owned life insurance income Gain on sale of securities - Gain on FDIC assisted transactions - - - Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense 94 Deposit insurance Merger related costs Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Simmons First National Corporation SFNC Consolidated Statements of Income - Year-to-Date For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except per share data) INTEREST INCOME Loans $ Covered loans Federal funds sold 2 1 15 12 7 Investment securities Mortgage loans held for sale, net of unrealized gains (losses) 88 Assets held in trading accounts 18 9 30 20 13 Interest bearing balances due from banks TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits Other deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt 24 12 58 45 30 Long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Income on sale of mortgage loans, net of commissions Income on investment banking, net of commissions Credit card fees Premiums on sale of student loans - - Bank owned life insurance income Gain on sale of securities - Gain on FDIC assisted transactions - - Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense 94 Deposit insurance Merger related costs Other operating expenses TOTAL NON-INTEREST EXPENSE NET INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Simmons First National Corporation SFNC Consolidated Risk-Based Capital For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) Tier 1 capital Stockholders' equity $ Trust preferred securities, net allowable Disallowed intangible assets, net of deferred tax ) Unrealized gain on AFS securities ) Total Tier 1 capital Tier 2 capital Qualifying unrealized gain on AFS equity securities 17 14 7 4 1 Qualifying allowance for loan losses Total Tier 2 capital Total risk-based capital $ Risk weighted assets $ Adjusted average assets for leverage ratio $ Ratios at end of quarter Equity to assets % Tangible common equity to tangible assets % Tier 1 leverage ratio % Tier 1 risk-based capital ratio % Total risk-based capital ratio % Simmons First National Corporation SFNC Consolidated Loans and Investments For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) Loan Portfolio - End of Period (1) Consumer Credit cards $ Student loans Other consumer Total consumer Real Estate Construction Single-family residential Other commercial Total real estate Commercial Commercial Agricultural Total commercial Other Total Loans $ (1) Excludes loans covered by FDIC loss share agreements. Investment Securities - End of Period Held-to-Maturity U.S. Treasury $ U.S. Government agencies Mortgage-backed securities 70 75 78 81 84 State and political subdivisions Other securities Total held-to-maturity Available-for-Sale U.S. Treasury - U.S. Government agencies Mortgage-backed securities FHLB stock Other securities Total available-for-sale Total investment securities $ Fair value - HTM investment securities $ Investment Securities - QTD Average Taxable securities $ Tax exempt securities Total investment securities - QTD average $ Simmons First National Corporation SFNC Consolidated Allowance and Asset Quality For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands) Allowance for Loan Losses Balance, beginning of quarter $ Loans charged off Credit cards Other consumer Real estate Commercial 95 Total loans charged off Recoveries of loans previously charged off Credit cards Other consumer Real estate Commercial 59 79 24 54 Total recoveries Net loans charged off Provision for loan losses Balance, end of quarter $ Non-performing assets (1) Non-performing loans Nonaccrual loans Real estate $ Commercial Consumer Total nonaccrual loans Loans past due 90 days or more Government guaranteed student loans Other loans Total loans past due 90 days or more Total non-performing loans Other non-performing assets Foreclosed assets held for sale Other non-performing assets Total other non-performing assets Total non-performing assets $ Performing TDRs (troubled debt restructurings) $ Ratios (1) Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Non-performing loans to total loans % Non-performing assets (including performing TDRs) to total assets % Non-performing assets to total assets % Non-performing assets to total assets (excluding Gov't guaranteed student loans) % Annualized net charge offs to total loans % Annualized net credit card charge offs to total credit card loans % Annualized net charge offs to total loans (excluding credit cards) % Past due loans >30 days (excluding nonaccrual) % (1) Excludes assets covered by FDIC loss share agreements, except for their inclusion in total assets. Simmons First National Corporation SFNC Consolidated - Net Interest Income Analysis For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) ASSETS Earning Assets Interest bearing balances due from banks % Federal funds sold % Investment securities % Mortgage loans held for sale % Assets held in trading accounts % Loans, including covered loans (1) % Total interest earning assets % LIABILITIES Interest bearing liabilities Interest bearing transaction and savings accounts % Time deposits % Total interest bearing deposits % Federal funds purchased and securities sold under agreement to repurchase % Short-term debt % Long-term debt % Total interest bearing liabilities % NET INTEREST MARGIN/SPREAD Net interest spread % Net interest margin - quarter-to-date % Net interest margin - year-to-date % (1) Covered loans are loans covered by FDIC loss share agreements. Simmons First National Corporation SFNC Consolidated - Selected Financial Data For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except share data) QUARTER-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Cash dividends declared - amount Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % FTE adjustment - investments FTE adjustment - loans 13 13 14 14 14 Amortization of intangibles Amortization of intangibles, net of taxes Average shares outstanding Average earning assets Average interest bearing liabilities YEAR-TO-DATE Diluted earnings per share $ Core earnings (excludes nonrecurring items) (non-GAAP) Diluted core earnings per share (non-GAAP) Cash dividends declared per common share Return on average stockholders' equity % Return on tangible equity % Return on average assets % Net interest margin (FTE) % FTE adjustment - investments FTE adjustment - loans 26 13 58 44 30 Amortization of intangibles Amortization of intangibles, net of taxes Average shares outstanding Average diluted shares outstanding Average earning assets Average interest bearing liabilities END OF PERIOD Book value per share $ Tangible book value per share Shares outstanding Full-time equivalent employees Total number of ATM's 93 93 Total number of financial centers 84 85 85 85 76 Parent company only - investment in subsidiaries Parent company only - intangible assets Simmons First National Corporation SFNC Consolidated - Reconciliation of Core Earnings (non-GAAP) For the Quarters Ended Jun 30 Mar 31 Dec 31 Sep 30 Jun 30 (Unaudited) (in thousands, except per share data) QUARTER-TO-DATE Net Income $ Nonrecurring items Gain on sale of MasterCard stock (1) ) - Gain on FDIC-assisted transactions - - ) - ) Merger related costs Gains from sale of securities (2) - - ) - - FHLB prepayment penalties (3) - Branch right sizing - - - Tax effect (4) ) ) Net nonrecurring items ) ) 81 ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on sale of MasterCard stock (1) ) - Gain on FDIC-assisted transactions - - ) - ) Merger related costs - Gains from sale of securities (2) - - ) - - FHLB prepayment penalties (3) - Branch right sizing - - - Tax effect (4) - - Net nonrecurring items ) ) - ) Diluted core earnings per share (non-GAAP) $ YEAR-TO-DATE Net Income $ Nonrecurring items Gain on sale of MasterCard stock (1) ) - Gain on FDIC-assisted transactions - - ) ) ) Merger related costs Gains from sale of securities (2) - - ) - - FHLB prepayment penalties (3) - Branch right sizing - Tax effect (4) ) Net nonrecurring items ) Core earnings (non-GAAP) $ Diluted earnings per share $ Nonrecurring items Gain on sale of MasterCard stock (1) ) - Gain on FDIC-assisted transactions - - ) ) ) Merger related costs Gains from sale of securities (2) - - ) - - FHLB prepayment penalties (3) - Branch right sizing - Tax effect (4) - Net nonrecurring items ) Diluted core earnings per share (non-GAAP) $ (1) Gain from liquidation of Class B shares received as part of MasterCard's 2006 IPO. (2) Gains from sale of securities marked for sale at time of FDIC-assisted transaction. (3) Penalties for prepayment of FHLB advances marked for sale at time of FDIC-assisted transaction. (4) Effective tax rate of 39.225%; 2010 adjusted for additional fair value deduction related to donation of closed branch.
